DETAILED ACTION
The office action is a response to an application filed on  April 29,  2021, wherein claims 1-30 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-13, 15, 17-20, 22, 29, and 30 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Kimura et al. (Kimura hereafter) (US 20210058219 A1).

 Regarding Claim 1,  Kimura teaches A method of wireless communication between a scheduling entity (base station) and a scheduled entity (terminal) in a wireless communication network, the method comprising (Kimura; [0084] ... The base station also makes a schedule including the frequency resources, the time resources, the modulation scheme... the base station sets the downlink of one terminal UE1):
scheduling a downlink transmission (schedule including the transmission timing of the downlink signal) of a transport block comprising a plurality of code block groups (CBGs) (divided into two or more pieces) to the scheduled entity (Kimura;[0084] ... makes a schedule including the transmission timing of the downlink signal to the terminal UE1 ...[0155] ... the signal to the same terminal (downlink signal to the UE1 in the case of FIG. 10) is to be divided into two or more pieces, the signal can be divided into transport blocks (Transport Block, including one or more code blocks), or the signal can be divided into code blocks (Code Block or Code Block Group).);
selecting at least a first modulation and coding scheme (MCS) for generating the transport block based on at least a first set of CBGs of the plurality of CBGs (Kimura; [0154] ... it is desirable that the boundary of the switch of the MCS of the downlink signal to the UE1 in FIG. 10 match the boundary between the uplink signal from the UE2 and the uplink signal from the UE3) at least partially overlapping in time with an uplink transmission from the scheduled entity during full-duplex mode operations (Kimura; [0153] ... It is assumed that the downlink signal and the uplink signal use the same or overlapping frequency resources and the same or overlapping time resources...); and
transmitting the downlink transmission comprising the plurality of CBGs of the transport block to the scheduled entity(Kimura; [0155] ...  In the case where the signal is divided in such a way, the transmission parameters, such as MCS, may vary in each transport block or code block (particularly, it is desirable to change the transmission parameters in the case of the transport block)).

Regarding Claim 12,  Kimura teaches A scheduling entity in a wireless communication network, comprising (Kimura; [0084] ... The base station also makes a schedule including the frequency resources, the time resources, the modulation scheme):
a transceiver (Kimura ; fig. 26);
a memory (Kimura ; fig. 26);
a processor coupled to the transceiver and the memory, wherein the scheduled entity is configured to:
schedule a downlink transmission of a transport block comprising a plurality of code block groups (CBGs) to the scheduled entity (Kimura;[0084] ... makes a schedule including the transmission timing of the downlink signal to the terminal UE1 ...[0155] ... the signal to the same terminal (downlink signal to the UE1 in the case of FIG. 10) is to be divided into two or more pieces, the signal can be divided into transport blocks (Transport Block, including one or more code blocks), or the signal can be divided into code blocks (Code Block or Code Block Group).);
select at least a first modulation and coding scheme (MCS) for generating the transport block based on at least a first set of CBGs of the plurality of CBGs (Kimura; [0154] ... it is desirable that the boundary of the switch of the MCS of the downlink signal to the UE1 in FIG. 10 match the boundary between the uplink signal from the UE2 and the uplink signal from the UE3) at least partially overlapping in time with an uplink transmission from the scheduled entity during full-duplex mode operations (Kimura; [0153] ... It is assumed that the downlink signal and the uplink signal use the same or overlapping frequency resources and the same or overlapping time resources...); and
transmit the downlink transmission comprising the plurality of CBGs of the transport block to the scheduled entity(Kimura; [0155] ...  In the case where the signal is divided in such a way, the transmission parameters, such as MCS, may vary in each transport block or code block (particularly, it is desirable to change the transmission parameters in the case of the transport block)).

Regarding Claim 18,  Kimura teaches A method of wireless communication between scheduled entity  and scheduling entity in a wireless communication network, the method comprising (Kimura; [0084] ... The base station also makes a schedule including the frequency resources, the time resources, the modulation scheme):
receiving first scheduling information for a downlink transmission of a transport block comprising a plurality of code block groups (CBGs) to a scheduled entity (Kimura;[0084] ... makes a schedule including the transmission timing of the downlink signal to the terminal UE1 ...[0155] ... the signal to the same terminal (downlink signal to the UE1 in the case of FIG. 10) is to be divided into two or more pieces, the signal can be divided into transport blocks (Transport Block, including one or more code blocks), or the signal can be divided into code blocks (Code Block or Code Block Group)); wherein the first scheduling information indicates  at least a first modulation and coding scheme (MCS) associated with the transport block based on at least a first set of CBGs of the plurality of CBGs (Kimura; [0154] ... it is desirable that the boundary of the switch of the MCS of the downlink signal to the UE1 in FIG. 10 match the boundary between the uplink signal from the UE2 and the uplink signal from the UE3) at least partially overlapping in time with an uplink transmission from the scheduled entity during full-duplex mode operations (Kimura; [0153] ... It is assumed that the downlink signal and the uplink signal use the same or overlapping frequency resources and the same or overlapping time resources...); and
receiving the downlink transmission comprising the plurality of CBGs of the transport block to the scheduled entity(Kimura; [0155] ...  In the case where the signal is divided in such a way, the transmission parameters, such as MCS, may vary in each transport block or code block (particularly, it is desirable to change the transmission parameters in the case of the transport block)).

Regarding Claim 29,  Kimura teaches A scheduling entity in a wireless communication network, comprising (Kimura; [0084] ... The base station also makes a schedule including the frequency resources, the time resources, the modulation scheme):
a transceiver (Kimura ; fig. 27);
a memory (Kimura ; fig. 27);
a processor coupled to the transceiver and the memory, wherein the scheduled entity is configured to:
receive first scheduling information for a downlink transmission of a transport block comprising a plurality of code block groups (CBGs) to a scheduled entity (Kimura;[0084] ... makes a schedule including the transmission timing of the downlink signal to the terminal UE1 ...[0155] ... the signal to the same terminal (downlink signal to the UE1 in the case of FIG. 10) is to be divided into two or more pieces, the signal can be divided into transport blocks (Transport Block, including one or more code blocks), or the signal can be divided into code blocks (Code Block or Code Block Group).);
via the transceiver wherein the  first scheduling information indicates  at least a first modulation and coding scheme (MCS) associated with the transport block selected  based on at least a first set of CBGs of the plurality of CBGs (Kimura; [0154] ... it is desirable that the boundary of the switch of the MCS of the downlink signal to the UE1 in FIG. 10 match the boundary between the uplink signal from the UE2 and the uplink signal from the UE3) at least partially overlapping in time with an uplink transmission from the scheduled entity during full-duplex mode operations (Kimura; [0153] ... It is assumed that the downlink signal and the uplink signal use the same or overlapping frequency resources and the same or overlapping time resources...); and
receive the downlink transmission comprising the plurality of CBGs of the transport block to the scheduled entity via the transceiver wherein the plurality of CBGs comprise at least the first MCS (Kimura; [0155] ... In the case where the signal is divided in such a way, the transmission parameters, such as MCS, may vary in each transport block or code block (particularly, it is desirable to change the transmission parameters in the case of the transport block)).

Regarding Claim 2, 13, 19 and 30,  Kimura teaches The claims 1, 12, 18, and 29,
Kimura teaches,  further comprising: transmitting the first set of CBGs to the scheduled entity via one or more symbols of a slot (Kimura; [0149] ... while the user data of the downlink is transmitted from the BS to the UE1 in the mini slot); and
receiving the uplink transmission from the scheduled entity via the one or more symbols of the slot over which the first set of CBGs is transmitted (Kimura; [0152] ... The BS transmits the downlink (DL) signal to the UE1. In addition, the UE1 transmits the ACK/NACK for the target downlink signal at the end of the mini slot.).

Regarding Claim 3,  Kimura teaches, The method of claim 2, 
Kimura teaches further comprising: generating all of the plurality of CBGs of the transport block using the first MCS when the one or more symbols comprises greater than a threshold number of a plurality of symbols allocated for the downlink transmission (Kimura; [0154] ... it is desirable that the timing of the switch of the MCS (for example, the number of symbols, the symbol length×the number of symbols, or the like) match the timing of the switch of the FD. That is, it is desirable that the boundary of the switch of the MCS of the downlink signal to the UE1 in FIG. 10 match the boundary between the uplink signal from the UE2 and the uplink signal from the UE3. The MCS at the time that the BS transmits the downlink signal to the UE2 will be referred to as MCS1, and the MCS at the time that the BS transmits the downlink signal to the UE3 will be referred to as MCS2.). 

Regarding Claim 5, 15 and 22,  Kimura teaches, The claim 1, 12, and 18, 
Kimura teaches further comprising: selecting a second MCS associated with the transport block, wherein the first MCS is lower than the second MCS (Kimura; [0177] ... there is no restriction that the transmission parameters need to be the same, and therefore, the transmission parameters may be changed according to whether or not the FD is carried out in transmitting the ACK/NACK).

Regarding Claim 8,  Kimura teaches, The method of claim 5,
Kimura teaches further comprising: generating the first set of CBGs of the transport block using the first MCS (Kimura; [0154] ... The MCS at the time that the BS transmits the downlink signal to the UE2 will be referred to as MCS1); and
generating a second set of CBGs of the plurality of CBGs of the transport block non-overlapping in time with the uplink transmission using the second MCS (Kimura; [0155] ...  In the case where the signal is divided in such a way, the transmission parameters, such as MCS, may vary in each transport block or code block (particularly, it is desirable to change the transmission parameters in the case of the transport block)).

Regarding Claim 9,  Kimura teaches,  The method of claim 8,
Kimura teaches, further comprising: transmitting scheduling information for the downlink transmission, wherein the scheduling information comprises the first MCS for the first set of CBGs and the second MCS for the second set of CBGs (Kimura; [0151] The BS uses the control channel (Control) at the top of the radio resource to notify each of the terminals UE1, UE2, and UE3 of the control information (Control Information) and the like including the scheduling information of each radio resource) (See fig. 10).

Regarding Claim 10,  Kimura teaches, The method of claim 1, 
Kimura teaches, wherein the selecting at least the first MCS further comprises: selecting the first MCS based on at least one of a minimum MCS based on the first set of CBGs comprising all of the plurality of CBGs or a maximum MCS based on the first set of CBGs comprising an empty set (Kimura; [Table 1] illustrate examples of the MCS minimum value and the maximum value ).

Regarding Claim 11,  Kimura teaches, The method of claim 10, 
Kimura teaches, wherein the selecting the first MCS further comprises:
 selecting an intermediate MCS as the first MCS based on an amount of overlapping time resources between the downlink transmission and the uplink transmission, wherein the intermediate MCS is between the maximum MCS and the minimum MCS (Kimura;[Table 1]  illustrate examples of the MCS selecting an intermediate MCS as the first MCS ).

Regarding Claim 17,  Kimura teaches, The method of claim 5,
Kimura teaches generate the first set of CBGs of the transport block using the first MCS (Kimura; [0154] ... The MCS at the time that the BS transmits the downlink signal to the UE2 will be referred to as MCS1); and
generate a second set of CBGs of the plurality of CBGs of the transport block non-overlapping in time with the uplink transmission using the second MCS (Kimura; [0155] ...  In the case where the signal is divided in such a way, the transmission parameters, such as MCS, may vary in each transport block or code block (particularly, it is desirable to change the transmission parameters in the case of the transport block)).
transmit scheduling information for the downlink transmission, wherein the scheduling information comprises the first MCS for the first set of CBGs and the second MCS for the second set of CBGs (Kimura; [0151] The BS uses the control channel (Control) at the top of the radio resource to notify each of the terminals UE1, UE2, and UE3 of the control information (Control Information) and the like including the scheduling information of each radio resource) (See fig. 10).

Regarding Claim 20,  Kimura teaches, The method of claim 19, wherein all of the plurality of CBGs of the transport block comprise the first MCS (Kimura; [0170] FIG. 13 illustrates another communication sequence example of switching the FD to transmit (or receive) the user data and receive (or transmit) the ACK/NACK at the same time in the communication system including one base station (BS) and one terminal UE1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Zhu et al. (Zhu hereafter) (US 20180323920 A1).

Regarding Claim 4 and 21,  Kimura teaches,  The claim 3 and 20, 
Kimura fails to explicitly teach,  further comprising:
time-interleaving the plurality of CBGs of the transport block over the plurality of symbols allocated for the downlink transmission
However, in the same field of endeavor, Zhu teaches, time-interleaving the plurality of CBGs of the transport block over the plurality of symbols allocated for the downlink transmission (Zhu; [0051] ... the time domain span 510 may be one OFDM symbol; while in other embodiments, the time domain span 510 may be more than one OFDM symbol...  a 2-dimensional interleaving pattern may be used in a time-frequency domain or a 3-dimensional interleaving pattern may be used in a time-frequency-spatial domain. The 2-dimensional or 3-dimensional interleaving pattern may spread the modulation symbols of a resource group 505 to the REs in that resource group 505. The number of resource groups 505 in each CBG 520, 525, 530, and 535, the time domain span 510 of each resource group 505, and/or the frequency domain span 515 of each resource group 505).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kimura to include the above recited limitations as taught by Zhu in order to facilitate a maximum time and frequency diversity in a CBG (Zhu; [0058]).

Regarding Claim 14,  Kimura teaches, The method of claim 13, 
Kimura teaches further comprising: generating all of the plurality of CBGs of the transport block using the first MCS when the one or more symbols comprises greater than a threshold number of a plurality of symbols allocated for the downlink transmission (Kimura; [0154] ... it is desirable that the timing of the switch of the MCS (for example, the number of symbols, the symbol length × the number of symbols, or the like) match the timing of the switch of the FD. That is, it is desirable that the boundary of the switch of the MCS of the downlink signal to the UE1 in FIG. 10 match the boundary between the uplink signal from the UE2 and the uplink signal from the UE3. The MCS at the time that the BS transmits the downlink signal to the UE2 will be referred to as MCS1, and the MCS at the time that the BS transmits the downlink signal to the UE3 will be referred to as MCS2.).
Kimura fails to explicitly teach,  time-interleave the plurality of CBGs of the transport block over the plurality of symbols allocated for the downlink transmission
However, in the same field of endeavor, Zhu teaches, time-interleaving the plurality of CBGs of the transport block over the plurality of symbols allocated for the downlink transmission (Zhu; [0051] ... the time domain span 510 may be one OFDM symbol; while in other embodiments, the time domain span 510 may be more than one OFDM symbol...  a 2-dimensional interleaving pattern may be used in a time-frequency domain or a 3-dimensional interleaving pattern may be used in a time-frequency-spatial domain. The 2-dimensional or 3-dimensional interleaving pattern may spread the modulation symbols of a resource group 505 to the REs in that resource group 505. The number of resource groups 505 in each CBG 520, 525, 530, and 535, the time domain span 510 of each resource group 505, and/or the frequency domain span 515 of each resource group 505).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kimura to include the above recited limitations as taught by Zhu in order to facilitate a maximum time and frequency diversity in a CBG (Zhu; [0058]).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Lou et al (Lou hereafter) (US 20200228287 A1).

Regarding Claim 6 and 16,  Kimura teaches, The claim 5 and 15,
Kimura teaches, transmitting second scheduling information comprising an uplink resource allocation for the uplink transmission, wherein the first scheduling information and the second scheduling information collectively indicate either: the first MCS based on the second MCS and overlapping time resources between the downlink resource allocation and the uplink resource allocation (Kimura; [0154] ... The MCS at the time that the BS transmits the downlink signal to the UE2 will be referred to as MCS1, and the MCS at the time that the BS transmits the downlink signal to the UE3 will be referred to as MCS2) (See fig. 10); or the second MCS based on the first MCS and the overlapping time resources.
Kimura fails to explicitly teach further comprising:  transmitting first scheduling information comprising a downlink resource allocation for the downlink transmission, wherein the first scheduling information further comprises one of the first MCS or the second MCS 
However, in the same field of endeavor, Lou teaches,   transmitting first scheduling information comprising a downlink resource allocation for the downlink transmission, wherein the first scheduling information further comprises one of the first MCS or the second MCS (Lou; [0266] .. a modulation and coding scheme, or the like used to transmit at least one TB, and a downlink or uplink resource transmission occasion is after the validity time, the UE receives or sends the TB on the BWP 2 by using the downlink or uplink resource transmission location, the modulation and coding scheme, or the like indicated in the downlink resource allocation); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kimura to include the above recited limitations as taught by Lou in order to improve data transmission quality  (Lou; [0139]).

Claims 23, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Lou et al (Lou hereafter) (US 20200228287 A1) and in further view of  Hong et al. (Hong hereafter) (US 20130258968 A1).

Regarding Claim 23,  Kimura teaches, The method of claim 22,
Kimura fails to explicitly teach, wherein the receiving the first scheduling information further comprises: receiving the first scheduling information comprising a downlink resource allocation for the downlink transmission and at least one of the first MCS wherein the receiving the first scheduling
Information further comprises:
However, in the same field of endeavor, Lou teaches, receiving the first scheduling information comprising a downlink resource allocation for the downlink transmission and at least one of the first MCS (Lou; [0266] .. a modulation and coding scheme, or the like used to transmit at least one TB, and a downlink or uplink resource transmission occasion is after the validity time, the UE receives or sends the TB on the BWP 2 by using the downlink or uplink resource transmission location, the modulation and coding scheme, or the like indicated in the downlink resource allocation); or the second MCS; and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kimura to include the above recited limitations as taught by Lou in order to improve data transmission quality  (Lou; [0139]).
Kimura-Lou fails to explicitly teach, receiving second scheduling information comprising an uplink resource allocation for the uplink transmission.
However, in the same field of endeavor, Hong teaches, receiving second scheduling information comprising an uplink resource allocation for the uplink transmission (Hong; [0008] ...a dynamic uplink resource allocation method includes normalizing an uplink transmission power; selecting one of a current Modulation and Coding Scheme (MCS) index table and at least one candidate MCS index table; and determining a MCS level using the normalized transmission power and the selected MCS index table).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kimura-Lou to include the above recited limitations as taught by Hong in order to optimizing the network  (Hong; [0032]).

Regarding Claim 26,  Kimura-Lou-Hong teaches, The method of claim 23,
Kimura teaches, further comprising: receiving the first set of CBGs of the transport block overlapping in time with the uplink transmission (Kimura; [0161] The BS transmits the downlink (DL) signal to the UE1. On the other hand, while the UE1 continuously receives the downlink signal in the allocated predetermined unit of time (for example, subframe or slot) ... the downlink signal and the uplink signal use the same or overlapping frequency resources and the same or overlapping time resources.); and
receiving a second set of CBGs of the plurality of CBGs of the transport block non-overlapping in time with the uplink transmission (Kimura; [0147] ...the transmission parameters, such as MCS, may be switched according to the switch of the FD...[0149] ... the transmission parameters, such as MCS, may also be switched when the transmission apparatus of the user data of the uplink is switched. [0177] ...  as for the MCS index of Table 1, it is desirable that the MCS Index at the time of the FD be equal to or smaller than 20 in a case where the MCS Index at the time of non-FD is 20.),
wherein the first set of CBGs comprises the first MCS and the second set of CBGs comprises the second MCS (Kimura; [0151] The BS uses the control channel (Control) at the top of the radio resource to notify each of the terminals UE1, UE2, and UE3 of the control information (Control Information) and the like including the scheduling information of each radio resource)(See fig. 10).

Regarding Claim 27,  Kimura-Lou-Hong teaches The method of claim 26, 
Kimura teaches wherein the receiving the first scheduling information for the downlink transmission further comprises:
receiving the first scheduling information comprising the first MCS for the first set of CBGs and the second MCS for the second set of CBGs (Kimura; [0147] ...the transmission parameters, such as MCS, may be switched according to the switch of the FD...[0149] ... the transmission parameters, such as MCS, may also be switched when the transmission apparatus of the user data of the uplink is switched. [0177] ...  as for the MCS index of Table 1, it is desirable that the MCS Index at the time of the FD be equal to or smaller than 20 in a case where the MCS Index at the time of non-FD is 20).

Regarding Claim 28,  Kimura-Lou-Hong teaches The method of claim 23, 
Kimura teaches wherein the first scheduling information comprises the second MCS, and further comprising: calculating the first MCS as an intermediate MCS based on the second MCS and an amount of overlapping time resources between the downlink resource allocation and the uplink resource allocation, wherein the intermediate MCS is between a minimum MCS and a maximum MCS associated with the first set of CBGs, the maximum MCS being based on the first set of CBGs comprising an empty set and the minimum MCS being based on the first set of CBGs comprising all of the plurality of CBGs (Kimura; Table 1 contains Minimum/ Intermediate/Maximum MCS values).

Allowable Subject Matter
Claims 7, 24, 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416  


/AJIT PATEL/Primary Examiner, Art Unit 2416